DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 1 appears generic to the following disclosed patentably distinct species:
I) With respect to the electrochemical cells: applicant to elect one (1) among the following species:
	Species I-a: the electrochemical cell comprising a first electronically and ionically conductive layer, and an ionically conductive and electronically insulating separator (i.e. without including “a second electronically and ionically conductive layer”); or 
Species I-b: the electrochemical cell comprising a first electronically and ionically conductive layer, and an ionically conductive and electronically insulating separator; and further comprising a second electronically and ionically conductive layer; or 
Species I-c: the electrochemical cell comprising a first high mechanical strength layer having a plurality of apertures extending entirely through said first high mechanical strength layer and provided in a first pattern, and a first ionically conductive and electronically insulating separator  (i.e. without including “first or second electronically and ionically conductive layers”); or 
Species I-d: the electrochemical cell comprising a first high mechanical strength layer having a plurality of apertures extending entirely through said first high mechanical strength layer and provided in a first pattern, and a first ionically conductive and electronically insulating separator; and further comprising a first electronically and ionically conductive layer, or a further comprising a second electronically and ionically conductive layer; or 
a first high mechanical strength layer having a plurality of apertures extending entirely through said first high mechanical strength layer and provided in a first pattern, and a first ionically conductive and electronically insulating separator; and further comprising a second high mechanical strength layer having a plurality of apertures extending entirely through said second high mechanical strength layer and provided in a second pattern (i.e. without including “first or second electronically and ionically conductive layers” but further including a second high mechanical strength layer); or 
Species I-f: the electrochemical cell comprising one or more thermally and ionically conductive layer, and an ionically conductive and electronically insulating; or 
Species I-g: the electrochemical cell comprising a group of mechanically tough fibers positioned inside (and) a first ionically conductive and electronically insulating material.

II) With respect to the separators: applicant to elect one (1) among the following species (note: as applicable to the above-elected electrochemical cell species, see claim dependency):
	Species II-a: the separator comprising a microporous layer per se; or 
Species II-b: the separator comprising a coating coated on at least one external surface of said first electronically and ionically conductive layer 

In addition, this application contains claims directed to the following patentably distinct species:
III) With respect to the thermally and ionically conductive layers: applicant to elect one (1) among the following species:
claim 206); or 
Species III-b: the thermally and ionically conductive layers independently comprising a coating on one or more surfaces of said positive electrode or said negative electrode (i.e. claim 207); or 
Species III-c: the thermally and ionically conductive layers independently comprising a coating on one or more sides of said separator or is positioned adjacent to said separator (i.e. claim 208); or 
Species III-d: the thermally and ionically conductive layers independently comprising an interior layer of said separator (i.e. claim 209);  
Species III-e: any faces of said separator, said negative electrode or said positive electrode are independently coated with a hydrophilic material or a hydrophobic material or an anion exchange material or a cation exchange material (i.e. claim 210);  
Species III-f: the thermally and ionically conductive layers comprise (or are) the group of mechanically tough fibers (i.e. claim 222-224)

IV) With respect to the fibers per se: applicant to elect one (1) among the following species:
	Species IV-a: the fibers are ionically insulating (i.e. claim 216); or 
Species IV-b: the fibers are ionically conductive (i.e. claim 217); or 
Species IV-c: the fibers are electronically conductive (i.e. claim 218); or 
Species IV-d: the fibers are electronically insulating (i.e. claim 219);  


The species are independent or distinct because they all represent mutually exclusive embodiments which do not overlap in scope or because claims to different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: due to their mutually exclusive embodiments or characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Boris D. Chernomordik on 06/16/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner, Art Unit 1727